Citation Nr: 0801056	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-40 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral disc syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued in March 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which increased the 
disability rating for the veteran's service-connected 
lumbosacral disc syndrome to 40 percent disabling.  However, 
this is not the maximum benefit afforded under the applicable 
Diagnostic Codes.  The appeal thus remained open.  See AB  v. 
Brown, 6 Vet. App. 35 (1993).

The case was previously before the Board and was remanded in 
June 2006 for further development.  It has been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's lumbosacral disc syndrome is not manifested 
by incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.

2.  The veteran's lumbosacral disc syndrome is not manifested 
by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral disc syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5237 and 
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in July 2006 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in August 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained treatment records 
from the VA Outpatient Clinic at Anniston/Oxford, Alabama.  
The veteran submitted private treatment records from August 
through October of 2006.  Pursuant to the Board's Remand of 
June 2006, the appellant was afforded a VA medical 
examination in February 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Further, in response to a 
VA request, the veteran noted in correspondence dated October 
18, 2007, that he had no other information or evidence to 
submit.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran contends that a disability rating in excess of 40 
percent should be assigned for his lumbosacral disc syndrome 
to reflect more accurately the severity of his 
symptomatology.

The Board observes that the criteria relating to spinal 
disorders have been amended since the date of receipt of the 
veteran's claim in June 2003 and the most favorable one must 
be applied.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 
Fed. Reg. 32,449 (June 10, 2004) (codified at 38 C.F.R. § 
4.71a (2007)); see also VAOPGCPREC 3-2000.  

The veteran is service-connected under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293-5237 (2003 and 2007).  Diagnostic Code 
5293 pertains to intervertebral disc syndrome, and Diagnostic 
Code 5237 pertains to lumbosacral or cervical strain.  

Under Diagnostic Code 5289, a 50 percent rating was warranted 
when there is severe unfavorable ankylosis of the lumbar 
spine, a 40 percent rating was warranted when there is severe 
favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2003).  

Under Diagnostic Code 5293, a 60 percent rating was warranted 
when there is incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  A 40 
percent rating was warranted when there is incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

In terms of former Diagnostic Code 5289, under the current 
regulations, limitation of motion and ankylosis of the spine 
is taken into account for rating all disabilities of the 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2007).  In the rating schedule change that became effective 
September 26, 2003, former Diagnostic Code 5293, became the 
current General Rating Formula for Diseases and Injuries of 
the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2007).

The current Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes), based on whichever 
method results in the higher evaluation.  Under the General 
Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine, forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2007).  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).

A January 2004 VA lumbosacral spine x-ray report reveals that 
intervertebral disc spaces and vertebral body heights were 
maintained and alignment was normal.  An August 2004 VA 
record indicates that the veteran was treated for backache, 
characterized as "probably lumbosacral strain."  The 
veteran denied any radiation of the discomfort, numbness, 
tingling and weakness of the lower extremities.  In March 
2006, a VA lumbosacral spine report revealed that vertebral 
discs were well maintained, there was normal posterior 
alignment, minimal disc space narrowing at L4-5, and the SI 
joints were shown as normal.  The veteran was prescribed a 
back brace.  A friend of the veteran wrote in September 2006 
that the veteran's back had worsened over the past three 
years, that he was unable to do much around the house, that 
he stayed in bed at times for two days straight, that long 
periods of standing or walking make his back hurt, and that 
he was unable to hold a job or do any strenuous activities.

Private treatment records of August to October 2006 indicate 
the veteran received chiropractic treatments and was treated 
for low back pain.  Other private treatment records of 
September 2006 note that the veteran had lower disc syndrome 
and an x-ray of the lumbar spine showed minimal osteophytes, 
without significant degenerative disc disease.

In February 2007, a VA examination by a physician who had 
reviewed the claims file revealed that the veteran's service-
connected low back injury had resolved without any cranial 
nerve residuals.  The veteran reported flare-ups five times 
per week which were more severe and lasted hours to days, and 
radiation of throbbing pain down his legs and arms.  The 
examiner found there was no muscle spasm, localized 
tenderness or guarding severe enough to be responsible for 
abnormal gate or abnormal spine contour.  The examination 
revealed no abnormalities of the spine muscles, and no muscle 
spasm, localized tenderness or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
The detailed motor, sensory, and reflex examinations were 
normal and there was no cervical or thoracolumbar spine 
ankylosis.  Active ranges of spine motion were normal and 
there was no Lasegue's sign, or vertebral fracture.  As the 
veteran was unemployed, there was no impact on his 
employment, or on his usual daily activities.  The physician 
opined that it was not possible to give a duration or length 
of incapacitation due to low back pain, and that he did not 
believe the veteran would have many episodes of 
incapacitation requiring bed rest due to his low back 
condition.

The evidence of record clearly weighs against the assignment 
of a 50 percent disability rating for the veteran's 
lumbosacral disc syndrome under Diagnostic Code 5289, 
effective prior to September 25, 2003.  There is no evidence 
of unfavorable ankylosis; therefore, a higher disability 
rating is not warranted under this Diagnostic Code. 

Under Diagnostic Code 5293, effective prior to September 25, 
2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the Formula for 
Incapacitating Episodes, or by combining under Section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The veteran maintained in his November 2004 
letter that he could not perform housework or similar 
activities because it would keep him in bed for two to three 
days.  The veteran's friend's statement of September 2006 
asserts that the veteran's back sometimes kept him in bed for 
two days at a time.  However, the regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  Incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent disability 
rating.  Incapacitating episodes having a total duration of 
at least six weeks during the past 12 months warrant a 60 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).   However, since the evidence does not 
reveal that the veteran had incapacitating episodes, a rating 
for incapacitating episodes is not warranted.  Alternatively, 
the evidence does not show neurologic manifestations which 
mean neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Although the veteran spoke of throbbing pain down 
his legs and arms in his February 2007 examination, there is 
an absence of competent medical evidence of diagnosed 
neurological manifestations of intervertebral disc syndrome, 
since the February 2007 neurological examination revealed 
none; therefore, there are no chronic neurologic 
manifestations to be rated and compared to incapacitating 
episodes.

As to the new General Formula for Diseases and Injuries of 
the Spine, 38 C.F.R. § 4.71a, in effect after September 26, 
2003, a 50 percent rating is not warranted under Diagnostic 
Code 5237 for lumbosacral strain, since the veteran does not 
have unfavorable ankylosis of the entire thoracolumbar spine.  
As to the new General Formula for intervertebral disc 
syndrome, or Diagnostic Code 5243, as discussed above, it is 
evaluated either under the General Formula, with unfavorable 
ankylosis of the entire thoracolumbar spine required for a 50 
percent rating, or under the Formula for Rating 
Intervertebral Disc Syndrome, requiring incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months for a 60 percent rating, whichever is the 
higher.  Although the February 2007 VA examiner reported the 
veteran's stated periods of flare ups, which occurred five 
times per week and lasted hours to days, these periods do not 
qualify as incapacitating episodes as contemplated by the 
regulations:  a period of acute signs and symptoms that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Therefore, a higher rating would not be 
warranted.  As noted above, he does not have ankylosis, nor 
does he have incapacitating episodes, which would warrant a 
50 or 60 percent disability rating, respectively, under the 
General Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5243 (2007).  

Even with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
the preponderance of the evidence shows that the veteran's 
lumbar spine disability does not warrant a higher rating, 
since the February 2007 examiner found the veteran to have 
normal range of motion.

The Board has considered other disability ratings under the 
current rating criteria, which are to be rated using the 
General Formula.  However, as noted above, the veteran's 
disability does not warrant a higher rating under the General 
Formula. 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5238, 5239, 5240, 5241, 5242 (2007).

There is no evidence of record that the veteran's service-
connected back disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 40 percent for the veteran's 
back disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A disability rating in excess of 40 percent for lumbosacral 
disc syndrome is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


